Citation Nr: 1549578	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for depression.

In January 2011, the Veteran testified before the undersigned during a Board videoconference hearing.  A transcript of that hearing is of record.

In June 2011, the Board noted that the claim had been characterized by the RO in the April 2008 rating decision as entitlement to service connection for depression and in the February 2009 statement of the case (SOC) as entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder.  The Board noted that characterizing the issue broadly was consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held that even where the Veteran limits his or her claim to one specific psychiatric disorder, any other psychiatric disorder that is reasonably raised by the evidence of record should be considered.  The Board also noted, however, that service connection had previously been denied for depression and, in the absence of an appeal or receipt of new and material evidence within the one year appeal period, that decision became final, requiring new and material evidence to reopen it.  Consequently, the Board recharacterized the issues as whether new and material evidence had been received to reopen a claim for service connection for bipolar disorder and entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder.

In June 2014, the Board remanded the application to reopen and service connection claim to the agency of original jurisdiction (AOJ) for additional development, specifically, to obtain outstanding VA treatment records.  The Board also noted that the Veteran had repeatedly requested copies of records including VA treatment records, and referred that matter to the AOJ.  In an October 2014 memorandum, the AOJ noted the Board's referral and requested that appropriate action be taken on this issue.  However, review of the claims file did not reflect that any action had been taken on this issue.  The Board therefore responded to the Veteran's request and sent the requested documents as indicated in a November 2015 letter.  The Board will therefore proceed to adjudicate the matters on appeal.

As the Board will grant the application to reopen the claim for service connection for bipolar disorder in the decision below, it has recharacterized the underlying service connection claim to include all acquired psychiatric disorders, to include bipolar disorder and depression.


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the February 2009 decision relates to the basis for the prior denial.

3.  An acquired psychiatric disorder did not manifest in service or for many years thereafter and currently diagnosed psychiatric disorders are unrelated to service.





CONCLUSIONS OF LAW

1.  The February 2009 decision that denied the claim for entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the February 2009 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bipolar disorder have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  In its June 2011 remand, the Board instructed that the Veteran be provided VCAA notification specifically regarding applications to reopen.  Although such a letter was provided to the Veteran in July 2011, as the Board is granting the application to reopen it need not consider whether this letter complied with the Board's remand instructions.  In addition, VA notified the Veteran in the July 2011 letter, as well as a July 2007 letter, of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence she was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the October 2014 SSOC.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims.  In its June 2011 remand, the Board noted attempts to obtain records from the Social Security Administration (SSA) and instructed that if such records could not be located, all attempts to do show should be documented and the Veteran properly notified.  The AOJ again requested the Veteran's records from the SSA and in a July 2011 reply, SSA indicated that it had no medical records on file or was unable to locate the medical records.  In August 2011, the AOJ notified the Veteran of its inability to obtain these records.  The AOJ informed the Veteran of its inability to obtain these records in an August 2011 letter and prepared a September 2011 formal finding on the unavailability of SSA records in September 2011, outlining all of the steps it had taken to obtain these records.  The AOJ thus complied with the Board's remand instructions in this regard, as well as its duty to assist the Veteran.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile); 38 C.F.R. § 3.159(e)(1) (requiring notification of inability to obtain records).

The Board also instructed in its June 2011 that the Veteran be afforded a VA psychiatric examination as to the nature and etiology of her current psychiatric disorder.  Such an examination was conducted in August 2011.  For the reasons indicated below, the examination was adequate and complied with the Board's remand instructions because the examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In its June 2014 remand, the Board instructed that the AOJ obtain all outstanding VA treatment records.  The AOJ obtained these records and thus complied with the Board's remand instructions in this regard as well.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the January 2011 Board hearing, the undersigned explained the issue on appeal, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis - Reopening 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In February 1999, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The basis for the denial was a lack of evidence of a nexus between the Veteran's bipolar disorder and service or evidence of the onset of a psychiatric disorder during service.  The evidence received since the February 1999 denial includes a March 2011 VA mental health clinic note signed by Dr. F.T. in April 2011, in which he wrote, "Since I have only known patient since 2001, it is not possible for me to say definitively that her problems while in service were directly a result of an already emerging bipolar disorder or not.  It certainly is a possibility."  As this evidence relates to the basis for the prior denial, it is new and material.  Reopening of the claim for entitlement to service connection for bipolar disorder is thus warranted.

Analysis - Service Connection 

Initially, the Board notes that in the October 2014 SSOC, the AOJ denied the application to reopen the claim because it found that the evidence, including Dr. F.T.'s April 2011 treatment note, was not new and material.  The AOJ thus did not technically address the underlying service connection claim on the merits at that time.  However, the AOJ did address the underlying claim on the merits in the April 2008 rating decision and February 2009 SOC.  As the AOJ has addressed the claim on the merits and also specifically considered the April 2011 treatment note and determined that it did not, when considered with the other evidence, raise a reasonable possibility of substantiating the claim, there is no prejudice to the Veteran in the Board also addressing the merits of the underlying service connection claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  While one type of psychiatric disorder, psychoses, are chronic diseases, the Veteran does not claim and the evidence does not reflect that she has been diagnosed with a psychosis.  The statutes and regulations relating to chronicity, continuity of symptomatology, and presumptive service connection for chronic diseases are thus not for application.

The Veteran contends that her currently diagnosed psychiatric disorders are related to service.  As noted above, Dr. F.T. diagnosed the Veteran with bipolar disorder.  The VA treatment notes also reflect a diagnosis of depression.  In addition, on the March 2009 and August 2011 VA examinations, the Veteran was diagnosed with bipolar disorder, and polysubstance abuse in remission per veteran report.  With regard to the bipolar disorder and depression, the Veteran has thus met the current disability requirement.  In this regard, the Board notes that personality disorders are not diseases for VA compensation purposes-i.e., they are not a disability for which service connection may be g ranted.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating that the "[r]egulatory authority provides that personality disorders will not be considered as disabilities").  However, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2014).  As shown by the discussion below, however, there is no evidence of such superimposition in this case.  Thus, service connection based on the diagnosed personality disorder may not be granted.

The Board also notes that the Veteran has been diagnosed with polysubstance abuse in remission.  To the extent that the Veteran intends that her claim include entitlement to service connection for drug or alcohol dependence, service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a) (West 2014); 38 C.F.R. § 3.301(a) (2015).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  Drug abuse is defined as the use of illegal drugs (including prescription drugs illegally obtained), the intentional use of drugs for other than the medically intended use, or the use of substances to enjoy their intoxicating effects.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The Board therefore finds that even assuming a diagnosis of substance dependence during the pendency of the claim, service connection on this basis would not be warranted.  While secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service-connected disease or injury, Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001), the Veteran is not in receipt of service connection for any disability and the Board will deny service connection for an acquired psychiatric disorder in the decision below.

In her written statements and Board hearing testimony, the Veteran contended that her psychiatric problems began in service and resulted in her problems with alcohol and multiple disciplinary problems during service.  Although she was not certain of the cause, she considered it possible that events during boot camp had contributed to the onset of her psychiatric problems.  Board Hearing Transcript, at 5.  Her sister testified similarly.  Id. at 14-15.  The service personnel records reflect multiple disciplinary infractions.  In a written statement submitted at the time of the Board hearing, the Veteran noted that her pattern of alcohol abuse and repeated misconduct fit the symptoms of bipolar disorder and several possible causes of bipolar disorder are stress, environment, and other traumatic experiences, and that the stress of her military service played a role in the development of her bipolar disorder, which had its onset during service.  The Veteran also referenced a July 1981 service treatment note indicating that a corneal abrasion had healed, with a recommendation of group therapy for behavioral/ alcohol related problems.

Lay witnesses such as the Veteran and her sister are competent to report symptoms and the Veteran's reports of her problems and behavior during service are competent, credible, and consistent with the evidence of record.  However, lay testimony must be considered and weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, while lay testimony is competent as to some medical matters, "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  See also Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board acknowledges the Veteran's testimony as to the problems she experienced during service and the recommendation for group therapy for behavioral/alcohol related problems and her sincere belief that these problems were the result of a psychiatric disorder that had its onset in service.  However, neither the Veteran nor the Board is competent to render their own medical judgment as to whether the symptoms and behavior that resulted in the multiple disciplinary problems and the recommendation for group therapy reflect the onset of bipolar disorder.  That is a complex medical question that can only be answered by a health care professional with the requisite medical expertise to offer competent testimony on this question.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)) (the Board cannot render its own independent medical judgments).

As to whether a psychiatric disorder had its onset in service, a July 1981 service treatment note indicated that a corneal abrasion had healed and recommended group therapy for behavioral/alcohol related problems.  A May 1984 treatment note and drug alcohol dependency evaluation indicate a clinical dependence on alcohol, a diagnosis of alcohol abuse, episodic, inpatient detoxification and psychiatric consultation were not indicated at present, Antabuse was prescribed, and the medical officer's remarks noted that the Veteran denied alcohol problems.  The June 1984 separation examination report reflects that psychiatric examination was normal.  Moreover, on the June 1984 report of medical history, the Veteran indicated that she did not have and had never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The normal separation psychiatric examination report reflects the judgment of a competent medical professional that the Veteran's in-service problems did not warrant a diagnosis of any psychiatric disorder.
 
An August 1987 VA hospital discharge summary reflects that the Veteran was admitted to an alcohol rehabilitation program in July 1987.  She gave a 5 to 6 year history of a drinking problem, and noted recent drug use.  The diagnosis was alcohol dependence, continuous history of polydrug abuse.  There were no other diagnoses.  A September 1987 vocational counseling note and November 1987 VA treatment notes relating to marital family therapy sessions contain no psychiatric diagnoses.

As noted by the Veteran during the Board hearing, the first diagnosis of a psychiatric disorder was in 1997.  October 1997 records of the Southwestern Virginia Mental Health Institute reflect that the Veteran was admitted with psychiatric symptoms.  She acknowledged several other hospitalizations "but mostly in the past for alcohol abuse."  The discharge diagnosis was bipolar disorder, rule out borderline personality disorder, with work and family stressors noted.  A November 1997 psychiatric evaluation referenced the October 1997 admission and noted that the Veteran claimed that she had insomnia for eleven days and that she had a history of some depressive episodes, none of which required hospitalization.  She felt this was triggered by her not having slept to begin with because of her altered working hours.  She admitted having some difficulties in the past with her anger, but nothing major or anything that gave her any problems.

An August 1998 VA examination report indicated that the Veteran experienced disciplinary problems in service, was never sent to a psychiatrist in service, had no manic reactions or mood problems in service, was treated for alcohol abuse at a VA medical Center in 1986 or 1987, and was seen for depression by a psychiatrist in 1983 or 1984.  After describing the Veteran's symptoms, the VA examiner diagnosed bipolar disorder, manic, by history, but did not offer an opinion as to the etiology of this disorder. 

There are three medical opinions as to whether a current psychiatric disorder is related to service.  In his April 2011 treatment note, Dr. F.T. noted that the Veteran spoke about her past psychiatric history and provided some of her past written records for his review.  He noted that the Veteran had multiple problems during her military service, which included anger outbursts, behavioral problems, and drinking, and that she had several disciplinary actions due to these.  As noted, Dr. F.T. wrote, "Since I have only known patient since 2001, it is not possible for me to say definitively that her problems while in service were directly a result of an already emerging bipolar disorder or not.  It certainly is a possibility."

In addition, a VA psychologist conducted March 2009 and August 2011 VA examinations.  Each time, he reviewed the claims file, summarized the Veteran's psychiatric history, examined the Veteran, diagnosed bipolar disorder, personality disorder, and polysubstance abuse in remission per Veteran, and concluded that "it is less likely than not that her bipolar disorder and depression were present or caused by military service."  On the August 2011 VA examination, he noted both the 1981 referral for group therapy and the 1984 drug alcohol dependency evaluation.  He also noted Dr. F.T.'s April 2011 opinion above.  His rationale included the following: there was no significant evidence that the Veteran was suffering from depression or bipolar disorder in service, as opposed to alcohol problems; the report of behavioral difficulties was not specific enough to warrant the conclusion that she had depression or bipolar disorder; she has a personality disorder and was having significant substance abuse issues, which could likely create behavioral effects; her report of physical assaults was not enough to warrant the conclusion that she had a mental health disorder, and bipolar disorder is not caused by external factors such as physical assaults; there was no evidence in the service treatment records of mental health treatment or diagnosis; there was no record of any mental health complaints aside from the alcohol abuse issues; there was no diagnosis of bipolar disorder until the 1990s and any diagnosis of depression was also after service, and the Veteran's history of alcohol and drug problems and borderline personality, could also likely account for any behavioral difficulties in the service. 

Based on the above, the Board finds that the opinions of the VA psychologist in March 2009 and August 2011 are of greater probative weight than that of Dr. F.T.  Dr. F.T.'s opinion is entitled to some probative weight, as he reviewed some of the Veteran's records and noted her in-service anger outbursts, behavioral problems, drinking, and disciplinary problems, and based his opinion on these records and his examinations of the Veteran as her treating physician.  Although his rationale was not extensive, Dr. F.T. essentially concluded that it was "certainly possible" that the problems in service were indicative of the onset of a psychiatric disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The probative value of the opinion was, however, undercut by Dr. F.T.'s terminology that he could not say definitively that there was a relationship but that it is "certainly possible," phrases containing some ambiguity.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

In contrast, the VA psychologist gave both a more extensive discussion of the evidence of record, including the specific notations in the service treatment records and Dr. F.T.'s opinion, and also a more extensive rationale, which considered the specific nature of the Veteran's problems, the lack of psychiatric diagnosis in service or for years thereafter, and whether they were due to her substance abuse or personality disorder on the one hand or a psychiatric disorder.  The Board notes that the VA psychologist did not base his opinion on the lack of a diagnosis of a psychiatric disorder in service or for years thereafter alone as the basis for his opinion, but the lack of diagnosis was one factor he used to determine that the Veteran's problems were not of a nature that indicate the onset of a psychiatric disorder or a relationship between the current psychiatric disorders and the in-service problems.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding VA's examiner's opinion flawed because it relied solely on the absence of contemporaneous medical evidence).  He also gave a clearer expression of his degree of certainty, indicating that it was "less likely than not" that a psychiatric disorder was present or caused by service.  As the VA psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his more definitive opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA psychologist's opinion is therefore entitled to greater weight than the less probative opinion of Dr. F.T. on the dispositive question of whether the Veteran's current psychiatric disorders had their onset in or are related to service.

As noted, the Board finds the Veteran's testimony as to her in-service and post service problems to be competent and credible, and that she is sincere in her belief that they are indicative of the onset of her current psychiatric disorders and consequently a relationship between her current psychiatric disorders and service.  However, as the weight of the medical evidence is against such a relationship, and, as the lay statements of the Veteran and her sister are not competent as to this complex medical question for the reasons noted above, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application, entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression is therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection an acquired psychiatric disorder, to include bipolar disorder and depression, is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


